IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 879 MAL 2014
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
RICHARD LEHMAN,               :
                              :
              Petitioner      :


                                    ORDER


PER CURIAM

     AND NOW, this 9th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.